Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is US 5,332,140A to Bussinger which shows a mobility scooter having a driving mode and a boarding mode.  Bussinger discloses a mobility scooter (10) including a chassis (12) with rotatably attached front wheels (52) and rear wheel (14).  Bussinger further teaches a powered front steering mechanism (22), a seat (Fig. 1), a footrest (34) that extends in the forward driving direction between the seat and front wheels.  The seat has two armrests and a rotatable seat base (Fig. 1).  The seat base includes an electronic controller (20) that is able to drive the wheels and powers the front steering mechanism.  Bussinger does not disclose wherein the electronic controller assembly is configured to steer the front wheels in the boarding mode into a sideward steering direction that is opposite to the side to which the seat base is positioned
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618